        Case 9:20-cv-00178-DLC-KLD Document 5 Filed 12/14/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  RANDALL MENGES,
                                                    CV 20-178-M-DLC-KLD
                       Plaintiff,

  vs.                                                ORDER

  TIM FOX, Attorney General of the
  State of Montana; GARY SEDER,
  Bureau Chief of the Montana Crime
  Information Bureau; and SARA
  MALIKIE, Head of the Sexual and
  Violent Offenders Program for the
  Missoula County Sheriff’s Office, each
  in their official capacities,

                       Defendants.

        Plaintiff Randall Menges moves for the admissions of Matthew Strugar

(Doc. 4) to practice before this Court in this case with Elizabeth K. Ehret to act as

local counsel.

        Pro hac vice admission is governed by D. Mont. L.R. 83.1(d), which

provides in pertinent part that the attorney seeking pro hac vice admission must file

an affidavit attesting to various items enumerated at L.R. 83.1(d)(3). While

Plaintiff’s motion does contain an affidavit from Mr. Strugar, the affidavit fails to

completely address the items required by 83.1(d)(3)(A). (See Doc. 4-1.) In
      Case 9:20-cv-00178-DLC-KLD Document 5 Filed 12/14/20 Page 2 of 2



particular, Mr. Strugar’s affidavit does not include his telephone, fax, and e-mail

contact information.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Mr. Strugar pro hac vice is DENIED without prejudice. Plaintiff may resubmit his

motion, provided the motion is accompanied by an affidavit that complies in full

with L.R. 83.1(d)(3).

      DATED this 14th day of December, 2020.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
